NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


TAMPA HYDE PARK CAFE LLC                 )
D/B/A THE HYDE PARK CAFE,                )
                                         )
             Appellant,                  )
                                         )
v.                                       )   Case No. 2D15-3531
                                         )
STATE OF FLORIDA,                        )
DEPARTMENT OF REVENUE,                   )
                                         )
             Appellee.                   )
                                         )

Opinion filed June 6, 2018.

Appeal from the Department of Revenue.

W. Bart Meacham, Tampa, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee; and Angela L. Huston
and Mark S. Urban, Assistant Attorneys
General and Timothy E. Dennis, Chief
Assistant Attorney General, Revenue
Litigation Bureau, Tallahassee, for
Appellee.


PER CURIAM.

             Affirmed.

BLACK and ATKINSON, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.